DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “the twist angle varies discontinuously throughput the length of the body” is unclear. Specifically “throughput”  means the amount of something that passes through something; which in this case it is unclear is what is passing through what. It is believed that this is a simple typo and this limitation will be read as “the twist angle varies discontinuously through the length of the body” for the purposes of examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-8, 10-13, 15-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (JP-2018-017470 originally cited in the 4/29/2021 IDS with a machine translation provided by the examiner)  in view of Leutloff (US Patent Application Publication US 2021/0146419 A1).
Regarding claim 1, Ito discloses (Figures 1-4) a component for a heat exchanger comprising: a body including a ceramic ( heat exchanger 20 is made of silicon carbide ceramic per paragraph 0018 of the machine translation) and having: a central cavity extending along a length of the body (the passage for pre heated air in the  reflux passage 21a within metal pipe 16 as seen in figure 4); a plurality of spirals extending around the central cavity ( the walls forming spiral heat radiating grooves 24 and each containing a heat absorbing flow hole 25 as seen in figure 1-4) and; a plurality of interspiral channels disposed between the plurality of spirals (the interspiral cannels can be formed by spiral heat radiating grooves  24 or heat absorbing flow holes 25, which both form channels for combusted gas and combustion air respectively per paragraph 0027).
However Ito does not explicitly disclose  that at least one spiral of the plurality of spirals has a varying twist angle along a length of the body, as Ito is silent as to any specific angle of the flow channels and their spiral walls.
Leutloff discloses (figure 1, 4 and 9) a heat exchanger with spiral walls for flow channels  ( formed by the band 13 forming fins 13’) where at least one spiral has a varying twist angle along a length of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 and where the change in fin slope can be monotonic as noted in paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slope of the spiral walls of the heat exchanger of Ito to have varying twist angle or varying fin slopes as disclosed by the spiral walls of the heat changer of Leutloff. Doing so would provide an alternatively shaped spiral structure that could  change the heat exchange properties as changing the number of fins  per unit length changes the heat exchange properties (per paragraph 0005  and 0035 of Leutloff ) and would allow for varying  the thermal properties of the heat exchanger by adjusting the density of the spiral heat exchange fin structure along the unit length of a heat exchange tube as recognized by Leutloff (per paragraph 0005).
Regarding claim 2, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses wherein each spiral of the plurality of spirals comprises one intraspiral channel (the walls forming spiral heat radiating grooves 24  and each contain a heat absorbing flow hole 25 as seen in figure 1-4).
Regarding claim 3, Ito as modified discloses the claim limitations of claim 1 above and Leutloff further discloses each spiral of the plurality of spirals has a varying twist angle along the length direction of the body  (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 and where the change in fin slope can be monotonic as noted in paragraph 0067).
Regarding claim 5, Ito as modified discloses the claim limitations of claim 1 above and Leutloff further discloses the twist angle continuously increases between the proximal end and the distal end of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 where the change in fin slope can be monotonic as noted in paragraph 0067).
Regarding claim 6, Ito as modified discloses the claim limitations of claim 1 above and Leutloff further discloses the twist angle varies by at least 1 degree per 0.1 meter length direction of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 where the angle of sections 25d and 25e clearly vary by more than 1 degree as seen in figure 9 and the sections are directly adjacent to each other which would have a change in the angel over the point where they meet at orthogonal plane E as seen in figure 9).

Regarding claim 7, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses the central cavity is surrounded by a tube (metal tube 16), and the plurality of spirals are attached on an outer surface of the tube (body 21 containing the spiral walls is attached to the tube 16 as seen in figure 1 and 4).
Regarding claim 8, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses wherein the plurality of spirals includes at least 4 spirals (six spiral sections containing heat absorbing flow holes 25 are disclosed per paragraph 0019 of the machine translation).
Regarding claim 10, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses each spiral of the plurality of spirals comprises two spiral walls framing one intraspiral channel (the walls bounding both sides of heat absorbing flow holes 25 as seen in figure 4), the two spiral walls being positioned parallel to each other and extending orthogonal to a length direction of the central cavity wall (as seen in figure 4).
	Regarding claim 11, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses an average thickness of each interspiral channel of the plurality interspiral channels (the interspiral cannels can be formed by spiral heat radiating grooves  24 or heat absorbing flow holes 25, each have a thickness).
However Ito does not explicitly disclose an average thickness of each interspiral channel of the plurality interspiral channels is at least 3mm and not greater than 50 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ito to have an average thickness of each interspiral channel of the plurality interspiral channels is at least 3mm and not greater than 50 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Ito would not operate differently with the claimed thickness range since the fluid would still flow within the channels in grooves 24 or flow holes 25 of Ito. The device would function appropriately having the claimed thickness as the heat exchanger would still allow fluid to exchange heat between fluids flowing through the inter spiral channels. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be within the claimed ranges (see paragraph 0026 of the originally filed specification).
Regarding claim 12, Ito as modified discloses the claim limitations of claim 2 above and Ito further discloses an average cross-sectional surface area of each intraspiral channel of the plurality of spirals ( the intraspiral cannels can be formed by  heat absorbing flow holes 25, which have cross sectional area as seen in figure 1 and 4).
However Ito does not explicitly disclose an average cross-sectional surface area of each intraspiral channel of the plurality of spirals is at least 245 mm2
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ito to have an average cross-sectional surface area of each intraspiral channel of the plurality of spirals is at least 245 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Ito would not operate differently with the claimed cross sectional are since the fluid would still flow within the channels in grooves 24 or flow holes 25 of Ito. The device would function appropriately having the claimed cross sectional area as the heat exchanger would still allow fluid to exchange heat between fluids flowing through the inter spiral channels. Further, applicant places no criticality on the range claimed, indicating simply that the area “can” be within the claimed ranges (see paragraph 0030 of the originally filed specification).
Regarding claim 13, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses each spiral of the plurality of spirals comprises a first straight section at a distal end and a second straight section at a proximal end ( straight sections at gas introduction grooves 23 and flow holes 24a which are parallel to the axial direction of the body 21 per paragraph 0019 where the distal and proximal ends can be at either end of the main body 21 of the heat exchanger as distal and proximal are not further defined; so distal and proximal depend on where an observer is viewing the body 21 from and which end would be relatively proximal or distal to the viewer would depend on the point of view), wherein the first straight section and the second straight section extend the interspiral channel and are oriented parallel to the length direction of the body (as seen in  figure 2 and 3).
Regarding claim 15, to the extent that claim 15 is understood in light of the Section 112 rejection set forth herein Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses wherein the twist angle comprises a first twist angle α1 at a proximal end of the at least one spiral. and a second twist angle α2 at a distant end of the at least one spiral. and wherein the first twist angle α1 is different than the second twist angle α2 (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 and where the change in fin slope can be the fin slope can have discreet areas of fins slope as noted in paragraph 0067 and 0069, as explicitly seen at α1 and α3 in figure 9 per paragraph 0118).
Regarding claim 16, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses the body is adapted to work at a temperature of at least 450°C (the heat exchange is adapted for use with combustion air from a burner 4 in a furnace and is made of silicon carbide per paragraph 0018, where silicon carbide  has a melting point well above 450  degrees C).
Regarding claim 21, Ito as modified discloses the claim limitations of claim 1 above and Leutloff further discloses the twist angle varies discontinuously throughput the length of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 and where the change in fin slope can be the fin slope can have discreet areas of fins slope as noted in paragraph 0067 and 0069).
Regarding claim 22, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses the plurality of spirals (the walls forming spiral heat radiating grooves 24 and each containing a heat absorbing flow hole 25 as seen in figure 1-4) are arranged parallel to each other (a seen in figure 4 the walls forming spiral heat radiating grooves 24 extend parallelly to each other).
Regarding claim 23, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses the ceramic of the body comprises silicon carbide ( heat exchanger 20 is made of silicon carbide ceramic per paragraph 0018 of the machine translation).
Regarding claim 24, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses the average thickness of each interspiral channel of the plurality of interspiral channel is varying along the length direction of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 and as seen in figure 9 the thickness of the channels between fins also varies along the length as the twist angle varies, as explicitly seen at  the spacing between fins at angles α1, α2 and α3 in figure 9).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (JP-2018-017470 originally cited in the 4/29/2021 IDS with a machine translation provided by the examiner)  in view of Leutloff (US Patent Application Publication US 2021/0146419 A1) and Matsuda et al. (US Patent Application Publication US 2013/0192804 A1).
Regarding claim 4, Ito as modified discloses the claim limitations of claim 1 above However Ito does not explicitly disclose the twist angle is at least 15 degrees as Ito is silent as to any specific angle of the twisted section and the slope of the angle cannot be clearly seen in figure 2 and 3 of Ito.
Matsuda teaches (Figure 1-4) a heat exchanger with a spiral on an outer surface of a heat exchange tube (at projections 21), where the spiral has a twist angle is at least 15 degrees ( angel alpha in figure 4 is 30 degrees per paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the twist angel of the spirals of Ito to be in above 15 degrees as taught by Matsuda. Doing so would balance the heat exchange performance relative to the pressure loss, since increasing the increases the pressure loss but increases the heat exchange efficiency as noted by Matsuda (per paragraph 0055) .
Regarding claim 9, Ito as modified discloses the claim limitations of claim 1 above However Ito does not explicitly disclose each spiral of the plurality of spirals comprises at least 2 turns per meter in a length direction of the body and not more than 10 turns per meter.
Matsuda teaches (Figure 1-4) a heat exchanger with a spiral on an outer surface of a heat exchange tube (at projections 21), where the spiral comprises at least 2 turns per meter in a length direction of the body and not more than 10 turns per meter (the projections make a compete turn with the longitudinal range of 20mm to 150mm which equates to 6.667 to 50 turns per meter of length, per paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of turns of the spirals of Ito to be in above two turns per meter of length as taught by Matsuda. Doing so would balance the heat exchange performance relative to the pressure loss, since increasing the number of turns increases the pressure loss but increases the heat exchange efficiency as noted by Matsuda (per paragraph 0055) .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (JP-2018-017470 originally cited in the 4/29/2021 IDS with a machine translation provided by the examiner)  in view of Leutloff (US Patent Application Publication US 2021/0146419 A1) and LaHaye et al (US Patent 4,332,295).
Regarding claim 14, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses a material of the body comprises silicon carbide (heat exchanger 20 is made of silicon carbide ceramic per paragraph 0018 of the machine translation).  However Ito is silent as to the density of the silicon carbide and does not disclose an average density of the material is at least 2.50 g/cm3.
LaHaye teaches a ceramic heat exchanger tube made of silicon carbide where the silicon carbide has a density of at least 2.50 g/cm3 ( the tube may be constructed of silicon carbide with a density of 3.0 g/cm3 per col. 2, line 45-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon carbide tube of Ito to have a density of silicon carbide as taught by LaHaye. Doing so would prove a density silicon carbide material suitable for higher temperature applications as noted by LaHaye (per col. 2, line 45-56).

Response to Arguments
Applicant’s arguments, see page 5, filed 6/30/2022, with respect to the previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 112 of 3/31/2022 have been withdrawn. 
Applicant's other arguments filed 6/30/2022 have been fully considered but they are not persuasive. In response to applicant's argument that one would not be motivated to combine the structures of Ito and Leutloff as Leutloff has a different structure than Ito, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Ito teaches all of the claimed structure of claimed 1 but is silent as to a varying twist angle of the spirals/fins Leutloff teaches (figure 1, 4 and 9) a heat exchanger with spiral walls for flow channels  ( formed by the band 13 forming fins 13’) where at least one spiral has a varying twist angle along a length of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 and where the change in fin slope can be monotonic as noted in paragraph 0067). And Motivation for varying the angles of fines structure on a heat  exchanger tube that could change the heat exchange properties of the tube as desired as changing the number of fins  per unit length changes the heat exchange properties (per paragraph 0005  and 0035 of Leutloff ) and would allow for varying  the thermal properties of the heat exchanger by adjusting the density of the spiral heat exchange fin structure along the unit length of a heat exchange tube as recognized by Leutloff (per paragraph 0005). As such one of ordinary skill in the art would be motivated to vary the angle of the spiral structure of Ito in order to vary the heat exchange properties of the structure which is a known way of altering the heat exchange thermal properties as recognized by Leutloff.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763